Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner's Amendment
An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
The application has been amended as follows: 
1) Claims 8-18 have been cancelled.
Allowable Subject Matter
Claims 1 and 3-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
After completing a thorough search of independent claims 1 and 5, the closest reference to Kawaji et al. (Flow visualization of two-phase flows using photochromic dye activation method, filed in IDS) discloses a method of fluid measurement using photochromic compound thereof. But none of the searched prior arts alone or in combination discloses the claimed invention having the following recited limitations of independent claim 1 and 5.
 	Regarding claims 1 and 5, a fluid measurement method including “a post-transformation imaging process of taking an image of the fluid after irradiation with the transformation-inducing light and an imaging processing/a fluid thickness calculation process  wherein the image processing process/the fluid thickness calculation process come after the post-transformation imaging process, the post-transformation imaging process generates a first image by taking an image of the fluid by using first light in a first wavelength range in which an amount of absorption of light changes upon irradiation with the transformation-inducing light, the post-transformation imaging process further generates a second image of the fluid that is taken at the same time as the first image is taken, the second image is obtained using second light in a second wavelength range in which an amount of absorption of light does not change or hardly changes, and the image processing process/a fluid thickness calculation process generates a third image/thickness of the fluid by using at least the first image and the second image” along with other limitations of claims 1 and 5. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNGHEE Y GRAY whose telephone number is (571)270-3211.  The examiner can normally be reached on M, W and R, 8:00 am-4:00 pm and F 8 :00 to 2:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-4211.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUNGHEE Y GRAY/